                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

SHAWN FINLEY,

      Plaintiff,                                   Case No. 18-cv-11176
                                                   Hon. Matthew F. Leitman
v.

NATIONSTAR MORTGAGE,

     Defendant.
_________________________________________________________________/

            OPINION AND ORDER GRANTING DEFENDANT’S
                    MOTION TO DISMISS (ECF #6)

      In this action, Plaintiff Shawn Finley claims that Defendant Nationstar

Mortgage violated the federal Fair Debt Collection Practices Act when it sent him

allegedly false and misleading monthly account statements related to his home

mortgage. (See Compl., ECF #1.) On July 16, 2018, Nationstar moved to dismiss

Finley’s Complaint. (See Mot. to Dismiss, ECF #6.) For the reasons stated below,

the Court GRANTS Nationstar’s motion.

                                         I

      Finley lives in a home in Garden City, Michigan. (See Compl. at ¶1, ECF #1-

1 at Pg. ID 9.) In 2006, Finley and his wife obtained a $25,000 loan from Citibank

N.A. As security for that loan, the Finleys granted a mortgage against their home to

Mortgage Electronic Registration Systems, Inc. (See Mortgage, ECF #6-3.)


                                         1
 
Nationstar is the current holder and servicer of that mortgage. (See Compl. ¶7, ECF

#1-1 at Pg. ID 10.)

              On October 1, 2009, Finley and his wife filed a Chapter 7 bankruptcy petition

in the United States Bankruptcy Court for the Eastern District of Michigan. (See Pet.,

ECF #6-5.) The Bankruptcy Court granted them a discharge on January 19, 2010.

(See Discharge, ECF #6-6.) The discharge extinguished Finley’s personal liability

for the mortgage debt held and serviced by Nationstar. (See Compl. at ¶8, ECF #1-1

at Pg. ID 10.)

              After Finley’s discharge, Nationstar sent him “monthly statements” related to

his mortgage. (Id. at ¶10, Pg. ID 10.) Nationstar attached an exemplar monthly

statement to its motion to dismiss. (See ECF #6-7.1) At the very top of the statement,

in all capital letters, it says “INFORMATIONAL STATEMENT.” (See id. at Pg. ID

108.) A box located on the upper left-hand side of the statement then lists the

“Statement Date,” “Loan Number,” “Payment Due Date,” and “Amount Due.” (Id.)

Beneath that box, in entirely bolded (though, smaller) font, the statement contains a


                                                            
1
  Finley’s monthly mortgage statements are referred to in the Complaint and are
central to his claims. Accordingly, the Court may consider the monthly statements,
other documents referred to in the Complaint and central to Finley’s claims, and
matters of public record (such as court filings) when ruling on Nationstar’s motion
to dismiss. See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322-23
(2007); Greenberg v. Life Ins. Co. of Virginia, 177 F.3d 507, 514 (6th Cir. 1999);
Commercial Money Ctr., Inc. v. Illinois Union Ins. Co., 508 F.3d 327, 336 (6th Cir.
2007).
                                                               2
 
disclaimer telling Finley that if his mortgage debt has been discharged in bankruptcy,

he should not regard the statement as an attempt to collect the mortgage debt against

him personally:

             Please be advised that this communication is sent for
             informational purposes only and is not intended as an
             attempt to collect, assess, or recover a claim against, or
             demand payment from, any individual protected by
             the U.S. Bankruptcy Code. If this account has been
             discharged in a bankruptcy proceeding, please be
             advised this communication is for informational
             purposes only and not an attempt to collect a debt
             against you; however, the servicer/lender reserves the
             right to excise the legal rights only against the property
             securing the loan obligation, including the right to
             foreclose its lien under appropriate circumstances.
             Nothing in this communication shall be construed as an
             attempt to collect against the borrower personally or
             an attempt to revive personal liability.

(Id.; bold emphasis in original; underline emphasis added.)

      There are then two boxes of information immediately below the disclaimer.

The box on the left is titled “Account Information,” and it lists, among other things,

the “Interest Bearing Principal Balance.” (Id.) The box on the right is titled

“Explanation of Amounts Payable,” and it includes, among other things, the

“Regular Monthly Payment” amount and the “Total Amount Due.” (Id.) Finally, at

the bottom of the statement, there is a payment coupon. At the top of the payment

coupon, in bold, all capital letters, it says “VOLUNTARY PAYMENT COUPON.”




                                          3
 
(Id.) The coupon then lists Finley’s account number and the “Total Amount Due”

in separate boxes. (Id.)

                                                               II

              Finley filed this action against Nationstar on March 2, 2018. (See Compl.,

ECF #1-1.) He alleges that Nationstar violated the federal Fair Debt Collection

Practices Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”), when it sent him the monthly

account statements described above.2 He says that the statements are “false and

misleading” because they list an “amount due” even though the Bankruptcy Court

discharged Finley’s personal obligation to pay his mortgage debt. (Compl. at ¶12,

ECF #1-1 at Pg. ID 10.) Finley asserts that the statements violate Sections 1692e

and 1692f of the FDCPA.3 (Id. at ¶13, Pg. ID 10.) Nationstar moved to dismiss

Finley’s Complaint on July 16, 2018. (See ECF #6.)




                                                            
2
  Finley also alleged in his Complaint that Nationstar violated the Michigan
Mortgage Brokers, Lenders, and Servicers Licensing Act, Mich. Comp. Laws §
445.1651 et seq. (See Compl. at ¶¶ 17-26, ECF #1-1 at Pg. ID 10-12.) Finley has
since agreed to dismiss that claim. (See Finley Resp. to Mot. to Dismiss, ECF #9 at
Pg. ID 197.) Thus, Finley’s sole remaining claim is the one under the FDCPA. 
3
 In relevant part, Section 1692e of the FDCPA prohibits a debt collector from using
“any false, deceptive, or misleading representation or means in connection with the
collection of any debt.” 15 U.S.C. § 1692e. Likewise, Section 1692f of the FDCPA
prohibits a debt collector from using “unfair or unconscionable means to collect or
attempt to collect any debt.” 15 U.S.C. § 1962f.
                                                               4
 
                                           III

      Nationstar has moved to dismiss Finley’s Complaint under Rule 12(b)(6) of

the Federal Rules of Civil Procedure. “To survive a motion to dismiss” under Rule

12(b)(6), “a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A

claim is facially plausible when a plaintiff pleads factual content that permits a court

to reasonably infer that the defendant is liable for the alleged misconduct. See id.

When assessing the sufficiency of a plaintiff’s claim, a district court must accept all

of a complaint's factual allegations as true. See Ziegler v. IBP Hog Mkt., Inc., 249

F.3d 509, 512 (6th Cir. 2001). “Mere conclusions,” however, “are not entitled to the

assumption of truth. While legal conclusions can provide the complaint's framework,

they must be supported by factual allegations.” Iqbal, 556 U.S. at 664. A plaintiff

must therefore provide “more than labels and conclusions,” or “a formulaic

recitation of the elements of a cause of action.” Twombly, 550 U.S. at 556.

“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.




                                            5
 
                                                               IV

                                                               A

              As noted above, the Bankruptcy Court’s discharge extinguished Finley’s

personal liability for the $25,000 loan that was secured by the mortgage on his home.

However, the discharge did not eliminate Nationstar’s right to foreclose on Finley’s

mortgage in order to collect the outstanding mortgage balance. As one district court

has explained, a discharge from bankruptcy “‘only prevents enforcement of personal

liability’ and ‘it does not prevent foreclosure of a mortgage that remains in default

after a discharge is issued and a Chapter 7 case is closed.’” Thompson v. Ocwen Fin.

Corp., 2018 WL 513720, at *4 (D. Conn. Jan. 23, 2018) (quoting In re Wilson, 492

B.R. 691, 696 (Bankr. S.D.N.Y. 2013).4 Thus, even though Finley obtained a

discharge of his mortgage, the Bankruptcy Code did not preclude Nationstar from

communicating to him information that may be relevant to a possible foreclosure

and/or relevant to how he may avoid a possible foreclosure.

                                                               B

              The monthly statements that Nationstar sent to Finley included information –

including the amounts then due under the loan secured by the mortgage – that he

                                                            
4
     See
     also In re Johnson, 439 B.R. 416, 428 (Bankr. E.D. Mich. 2010) (“[A] Chapter
7 bankruptcy discharge does not, in and of itself, discharge a creditor’s lien. And
actions that merely seek to enforce a creditor’s surviving lien are not considered to
be actions to collect a debt ‘as a personal liability of the debtor’ within the meaning
of the [bankruptcy discharge] injunction) (quoting 11 U.S.C. § 524(a)(2)). 
                                                               6
 
needed to know in order to prevent the possible foreclosure of his mortgage and loss

of his house. The question before the Court is whether Nationstar communicated

that information in a manner that violated the FDCPA. It did not.

                                            1

      “Congress passed the FDCPA to address the widespread and serious national

problem of debt collection abuse by unscrupulous debt collectors.” Currier v. First

Resolution Inv. Corp., 762 F.3d 529, 533 (6th Cir. 2014). “The Act prohibits a wide

array of specific conduct, but it also prohibits, in general terms, any harassing, unfair,

or deceptive debt collection practice.” Id.

      The FDCPA “does not apply to every communication between a debt collector

and a debtor.” Grden v. Leikin Ingber & Winters PC, 643 F.3d 169, 173 (6th Cir.

2011) (emphasis in original). To fall within the FDCPA, a statement must be made

“in connection with the collection of a debt.” Id. This means that “the animating

purpose of the communication must be to induce payment by the debtor” to settle an

outstanding debt. Id.

                                            2

      The “animating purpose” of the monthly statements described above was not

to induce a payment from Finley in connection with a debt that he owed personally.

Instead, as the very first word of each statement, in all capital letters, makes clear,

the animating purpose of the statements was “INFORMATIONAL.” (ECF #6-7 at


                                            7
 
Pg. ID 108.) The statements simply identified the amount of the outstanding

mortgage debt and informed Finley of the amount that had to be paid to bring the

mortgage current. And the statements told Finley, in bold typeface, that if his

mortgage loan had been discharged in a bankruptcy proceeding, then he should

understand that Nationstar was not seeking to collect the listed amounts due against

him personally: “If this account has been discharged in a bankruptcy

proceeding, please be advised this communication is for informational purposes

only and not an attempt to collect a debt against you ... Nothing in this

communication shall be construed as an attempt to collect against the borrower

personally or an attempt to revive personal liability.” (Id.; emphasis in original.)

Moreover, the payment coupon attached to the statements was conspicuously

labeled, in bold, all capital letters, “VOLUNTARY PAYMENT COUPON.” (Id.)

That label further clarified that Nationstar was simply offering Finley an opportunity

to make a payment to avoid a possible foreclosure if he wished to do so and that

Nationstar was not seeking to collect a debt that it claimed Finley owed.

      When read as a whole, the “animating purpose” of the statements was not to

collect a debt owed by Finley; the purpose, instead, was to provide Finley with

information that he needed to know in order to avoid the possible foreclosure of his

mortgage and loss of his house. The statements therefore do not come within the

ambit of the FDCPA.


                                          8
 
      The United States Court of Appeals for the Fourth Circuit reached the same

conclusion on similar facts in Lovegrove v. Ocwen Home Loans Servicing, L.L.C.,

666 F. App’x 308 (4th Cir. 2016). In Lovegrove, a plaintiff “defaulted on his

mortgage … and [subsequently] received a Chapter 7 bankruptcy discharge of that

debt.” Id. at 309. After the debt was discharged, the plaintiff’s mortgage servicer

sent plaintiff a monthly mortgage statement that listed “the principal balance, the

next payment due date, a payment coupon, and the total amount due.” (Id.) The

statement also included a disclaimer that provided: “If … the obligation referenced

in this statement has been discharged in bankruptcy, this statement is for

informational purposes only and is not an attempt to collect a debt.” Id. at 310.

      The Fourth Circuit held that the monthly statements “[did] not constitute an

attempt to collect a debt” and therefore did not “implicate[]” the FDCPA. Id. at 311-

12. It concluded that the statements were “for informational purposes only, were

non-threatening in nature, and contained clear and unequivocal disclaimers to

establish that they were not in connection with the collection of a debt under [the

plaintiff’s] circumstances.” Id.   Thus, the court explained, “[a]rmed with [the]

knowledge [of the straightforward disclaimers], and the understanding that his debt




                                          9
 
had been discharged in bankruptcy, [the plaintiff] should have known that [the

mortgage servicer] was not attempting to collect a debt from him.”5 Id. at 312.

              The United States District Court for the District of Connecticut came to the

same conclusion in Thompson, supra. In Thompson, the plaintiff’s mortgage debt

was discharged in a Chapter 7 bankruptcy. The plaintiff then received a mortgage

account statement that listed “the amount of principal, interest, and total unpaid

amount that is due.” Thompson, 2018 WL 513720, at *4. The statement then

provided, in bold letters, that it was “for informational purposes only.” Id. The back

of the statement also included a disclaimer that provided: “If the debt … has been

discharged through bankruptcy, this communication is purely provided to you for

informational purposes only with regard to our secured lien on the above referenced

property. It is not intended as an attempt to collect a debt from you personally.” Id.

The court dismissed the plaintiff’s FDCPA claims related to the account statement

because it was “clear that [the statement] was not an attempt to collect a debt within

the scope of the FDCPA.” Id.

              Like Lovegrove and Thompson, “this is a case where a debtor, who has been

discharged in bankruptcy, but continues to live in a [] home [secured by a mortgage],

                                                            
5
  The Fourth Circuit also noted that there was no evidence that the creditor “harassed
[the plaintiff] or tried to pressure [him] into making payments through multiple
phone calls or threats.” Lovegrove, 666 F. App’x at 312. Likewise here, Finley has
not alleged that Nationstar ever called him to demand payment or did anything more
than sent him the monthly statements referenced in the Complaint.
                                                               10
 
received documents that contain clear disclaimers indicating that they are not an

attempt to collect a debt” from him. Lovegrove, 666 F. App’x at 312. This Court

agrees with the courts in Lovegrove and Thompson that under these circumstances,

the statements were not an attempt to collect a debt from Finley. Notably, Finley

has not cited a single decision in which any court has reached a contrary conclusion

with respect to similar informational statements. Because the statements sent by

Nationstar do not “implicate[]” the FDCPA, Finley has failed to state a cognizable

FDCPA claim against Nationstar based upon those statements. Id.

                                        VI

      For all of the reasons stated above, IT IS HEREBY ORDERED that

Nationstar’s motion to dismiss (ECF #6) is GRANTED and Finley’s Complaint

(ECF #1-1) is DISMISSED WITH PREJUDICE.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: December 10, 2018



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 10, 2018, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764        



                                        11
 
